DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1-10    are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 17-18 recite “the number of antennas and carrier information”; the examiner suggests changing “the number of antennas and the carrier information”.
(2) Regarding claim 6:
Line 12 recites “the modulated signal through the RF circuits”; there is a lack of antecedent basis, the examiner suggests changing to “the modulated signal through  RF circuits”.
Lines 13-14 recite “the number of antennas and carrier information”; the examiner suggests changing “the number of antennas and the carrier information”.
(3) Regarding claim 11:
Line 6 recites “the first intelligent terminal”; the examiner suggests changing to “the first intelligent mobile terminal”.
Line 14-15 recites “number of antennas and carrier information associated with the first intelligent terminal”; the examiner suggests changing to “number of antennas and the carrier information associated with the first intelligent mobile terminal”.


Allowable Subject Matter
Claims 1-20 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a communication method implemented in a base station, wherein the base station comprises an electrically coupled controller, a plurality of baseband processors, and RF circuits one-to-one corresponding to and connected with the baseband processors, and the method comprises receiving by the controller a to-be-transmitted baseband signal which is sent by a first intelligent mobile terminal, wherein the baseband signal comprises a number of antennas and carrier information associated with the first intelligent terminal; generating by the controller precoding information of immediate data transmission according to the number of antennas and the carrier information, and transmitting the to-be-transmitted baseband signal and the 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 1-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2008/0025262 A1) discloses a method for performing handoff from WIBRO service to wireless LAN service and terminal apparatus using the same.
Kim et al. (US 2015/0020157 A1) discloses an apparatus and method for multi cell communication using beamforming in wireless communication system.
Jimbo et al. (US 2014/0213236 A1) discloses a call control system, mobile station and call restriction method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/17/2021